Case 9:19-cv-81311-RKA Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

 PATRICIA DOYLE,

         Plaintiff,

 v.

 WWJR ENTERPRISES INC.,
 a foreign profit corporation, and
 WILLIAM WRIGLEY, JR., an individual,

       Defendants,
 ____________________/

                                          COMPLAINT

         COMES NOW Plaintiff, PATRICIA DOYLE, [herein referred to as “Plaintiff”], by and

 through her undersigned attorney and hereby files this Complaint against Defendant, WWJR

 ENTERPRISES, INC., a foreign profit corporation, and William Wrigley, Jr., individually, and as

 grounds therefore alleges as follows:

                           JURISDICTION, PARTIES AND VENUE

 1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

      attorney’s fees.

 2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

      U.S.C. § 207 (“FLSA”), for unpaid overtime.

 3. This court has original jurisdiction over this matter insofar as the matter involves a federal

      question, namely violation of 29 U.S.C. §216(b).

 4. Plaintiff, PATRICIA DOYLE is a resident of Palm Beach County Florida.




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 1 of 5
Case 9:19-cv-81311-RKA Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 5



 5. Defendant, WWJR ENTERPRISES, INC. has a principal place of business at 101 N. Clematis

    Street, Suite 200, West Palm Beach, FL 33401.

 6. At all times material hereto, the Defendant WILLIAM WRIGLEY, JR. was the Chairman,

    CEO, President, and Director of WWJR Enterprises, Inc., and upon information and belief,

    was a resident of Palm Beach County, Florida.

 7. This cause of action arose in Palm Beach County.

 8. Palm Beach County, Florida is proper venue for this action because Plaintiff was employed by

    and had dealings with Defendant in Palm Beach County, Florida.

 9. Defendants, failed to pay Plaintiff the mandatory wages as required under state and federal

    law.

 10. Defendants have an annual gross sales volume that exceeds the statutory requirements of

    $500,000.00 per annum.

 11. Defendants, at all times material hereto, was an enterprise engaged in interstate commerce or

    in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

                                 COMMON ALLEGATIONS

 12. Defendants WWJR ENTERPRISES, INC. and WILLIAM WRIGLEY, JR. jointly employed

    Plaintiff as WILLIAM WRIGLEY, JR. worked directly or indirectly in the interest of WWJR

    ENTERPRISES, INC. in relation to Plaintiff, exercised control over the nature and structure

    of her employment relationship, and exercised control over her employment relationship.

 13. Plaintiff was employed with Defendants from on or about November 26, 2018 up to and

    including her separation on August 22, 2019 in the position of Executive Assistant to

    Chairman/CEO.




                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                            Page 2 of 5
Case 9:19-cv-81311-RKA Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 5



 14. Plaintiff’s job duties included 100% personal administrative support to the CEO which often

    included handling his personal travel, family requests, requests from his household staff from

    3 homes, handling medical claims and appointments, and provide other support where needed.

 15. Plaintiff’s was initially paid a salary of $85,000 and that was increased to $90,000.

 16. Plaintiff worked seventy-five (75) hours a week during her employment from November 2018

    until August 2019.

 17. Plaintiff’s damages are calculated based on 36 weeks at 35 hours a week x half time $14.44

    for a weekly total of $505.40 Plaintiff seeks $18,194.40 in back wages, an equal amount in

    liquidated damages and her attorney’s fees and costs.

 18. Plaintiff regularly worked over forty (40) hours in a given work week.

 19. Defendants failed to pay Plaintiff the mandatory wages as required under state and federal

    law.

 20. Defendants failed to pay Plaintiff overtime as required by Federal law.

 21. Plaintiff is a non-exempt employee under the FLSA.

 22. Plaintiff was not paid time and one half her hourly rate for hours worked over forty (40) in a

    work week.

 23. Plaintiff’s job duties were such that she herself was individually engaged in commerce.

                                 COUNT I
                            UNPAID OVERTIME
        IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207
                             ALL DEFENDANTS

        Plaintiff re-alleges Paragraphs 1 through 23 as set forth herein.

 24. Plaintiff is a covered, non-exempt employee and is entitled to overtime compensation for all

    hours worked in excess of forty (40) hours per week.

 25. Plaintiff worked in excess of forty (40) hours per week for several of the work weeks she was

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 3 of 5
Case 9:19-cv-81311-RKA Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 5



    employed with the Defendants.

 26. Plaintiff worked in excess of forty (40) hours per week without being compensated for any

    overtime benefits by the Defendants.

 27. Defendants, failed to compensate Plaintiff up to one and a half times her hourly rate for all

    worked performed in excess of forty (40) hours.

 28. The Defendants’ failure to properly compensate Plaintiff is in violation of the Fair Labor

    Standards Act, pursuant to 29 U.S.C. §207. Plaintiff is aware of hours for which she was not

    compensated in the preceding period of time.

 29. Defendants’ failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

    such that Plaintiff is entitled to overtime payments for the entire preceding period.

 30. As a direct and proximate result of the Defendants’ actions, Plaintiff has obtained counsel to

    represent her in this action and has agreed to incur reasonable attorney’s fees and costs for

    the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

    award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

 31. As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered damages.

 32. As a result of Defendants’ conduct, Plaintiff is entitled to unpaid wages for overtime,

    liquidated damages and other penalties.

    WHEREFORE, Plaintiff prays that judgment be entered in her favor and against the

 Defendants as follows: The Plaintiff be awarded general and compensatory damages, liquidated

 damages, prejudgment interest; that Plaintiff be awarded reasonable attorneys’ fees and costs of

 suit pursuant to 29 U.S.C.A. §216; and that Plaintiff be awarded other and further relief as the

 Court deems just and proper.




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 4 of 5
Case 9:19-cv-81311-RKA Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 5



                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a jury on all issues so triable.


 Dated this 25 day of September 2019.

                                       SCOTT WAGNER & ASSOCIATES, P.A.
                                       Jupiter Gardens
                                       250 South Central Boulevard
                                       Suite 104-A
                                       Jupiter, FL 33458
                                       Telephone: (561) 653-0008
                                       Facsimile: (561) 653-0020

                                       s/Cathleen Scott
                                       Cathleen Scott, Esq.
                                       Florida Bar Number 135331
                                       Primary e-mail: CScott@scottwagnerlaw.com
                                       Secondary e-mail: mail@scottwagnerlaw.com
                                       Secondary Address: 101 Northpoint Parkway
                                       West Palm Beach, FL 33407
                                       www.ScottWagnerLaw.com




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 5 of 5
